Citation Nr: 0213007	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than September 
29, 2000, for the assignment of a 10 percent rating for a 
service-connected low back disability.  

(The issue of entitlement to an evaluation in excess of 10 
percent for lumbosacral strain with degenerative joint 
disease of the lumbosacral spine will be the subject of a 
later decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from July 1989 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with degenerative joint disease of the 
lumbosacral spine pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues. 


FINDINGS OF FACT

1.  The veteran's left knee does not exhibit flexion limited 
to 30 degrees, extension limited to 15 degrees, ligament or 
cartilage impairment, tibia or fibia impairment, ankylosis, 
subluxation or instability.  

2.  In December 1995, the veteran was granted service 
connection for a low back disability and awarded a 
noncompensable disability evaluation; an appeal to this 
decision was not perfected, and thus it became final.  

3.  In November 2000, the RO received a private medical 
report, dated in October 2000, in which it was noted that the 
veteran had been treated on September 29, 2000.  

4.  In December 2000, the RO increased the veteran's 
disability rating for his low back disability to 10 percent 
effective from September 29, 2000.  

5.  An increase in disability, as to the veteran's service-
connected low back disability has not been shown prior to 
September 29, 2000.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2001).  

2.  The criteria for an effective date earlier than September 
29, 2000, for the award of a 10 percent rating for the 
veteran's service-connected low back disability, have not 
been met.  38 U.S.C.A. §§ 5107(a), 5110(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(o) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  

In a March 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, the evidence he 
was responsible for obtaining, and the evidence VA would 
obtain.  VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran has not otherwise submitted or 
requested that the RO obtain additional medical evidence, and 
the Board is not aware of any other pertinent evidence.  
Furthermore, the veteran has been provided with VA 
examinations.  

The Board therefore finds that, the facts pertinent to the 
veteran's claims have been properly developed, and there is 
no further action that could assist the veteran in 
substantiating his claims.  Therefore, the Board will address 
the merits of the veteran's claims.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Malunion of the tibia and fibula warrants a 10 percent 
evaluation if there is slight knee or ankle disability, a 20 
percent evaluation if the knee or ankle disability is 
moderate, and a 30 percent evaluation if the knee or ankle 
disability is marked.  It further provides that nonunion of 
the tibia and fibula with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Mild limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating, and severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Under diagnostic code 5295 pertaining to lumbosacral strain, 
a 10 percent rating is warranted for characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if some of the above are present with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).  

The general provision regarding effective dates and increased 
ratings can be found under 38 C.F.R. § 3.400(o).  The 
regulation reflects that the effective date, with respect to 
an increased rating, is the date of receipt of claim, unless 
the evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Harper v. Brown, 10 Vet. App. 125 (1997); 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Analysis

Left knee disability

In reviewing the medical evidence of record, VA examinations 
of the veteran's left knee document his complaints of morning 
pain and stiffness of the joint.  On evaluation in July 1998, 
the veteran's left knee exhibited a full range of motion 
without instability or pain.  The examiner noted, however, 
that the left knee was prone to exacerbation and flare-ups 
with use.  

On evaluation in January 2000, range of motion of the 
veteran's left knee was 0-100 degrees without evidence of 
instability.  There was no evidence of easy fatigability, 
incoordination, and no additional loss of range of motion, or 
weakened motion.  

On evaluation in March 2002, the examiner noted that the 
veteran's left knee disability caused no physical 
restrictions, and was more prominent at the end of the day.  
Range of motion of the left knee was 0-135 degrees with a 
negative drawer sign and negative grind sign.  The examiner's 
impression was chondromalacia of the left knee with no 
evidence of fatigability or incoordination.  

The veteran's left knee does not exhibit flexion limited to 
60 degrees or extension limited to 5 degrees.  Thus the 
disability does not meet the criteria for a noncompensable 
evaluation under DCs 5260 and 5261, respectively.  In 
addition, the veteran's left knee disability is not 
manifested by ligament or cartilage impairment, nor tibia or 
fibia impairment.  Therefore, a rating under DCs 5258, 5259, 
and 5262 is not warranted.  Furthermore, the veteran's left 
knee is not ankylosed and thus a rating under DC 5256 is not 
for application.  

Since the disability at issue does not have its own 
evaluation criteria assigned by VA regulations, the RO rated 
the veteran's left knee disability analogously to DC 5257 for 
other impairment of the knee involving recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.20.  In this 
instance, the veteran does not have recurrent subluxation or 
lateral instability, and thus an increase rating under this 
Code is not warranted.  

The RO could have rated the knee disability by analogy to 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis is to be rated on the basis of limitation of motion 
of the affected joint under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.

In this case, the veteran has a noncompensable level of 
limitation of motion in the left knee.  Therefore, he could 
not receive more than a 10 percent evaluation under DC 5003.  
Examiners have reported no incoordination or fatigability, 
and have reported that the knee disability causes no physical 
limitation.  Therefore a higher evaluation would not be 
warranted under the provisions of 38 C.F.R. §§ 4.45, 4.40, 
4.59.

In VAOPGCPREC 23-97 VA's general counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  The general 
counsel subsequently clarified that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998).  

The veteran could not receive separate evaluations under DC 
5003 and 5257 because he has no instability or subluxation, 
and does not meet the criteria for a compensable evaluation 
under DC 5257.

As noted above, the veteran has complained of left knee pain 
and stiffness, and an examiner has noted that the knee was 
prone to exacerbations and flare-ups with activity.  The 
veteran has not identified having sought any medical 
treatment for his left knee.  The Board notes that the 
current 10 percent rating takes into consideration any 
greater limitation of motion due to pain on use, including 
use during flare-ups.  See DeLuca, supra.  Therefore, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for an increased rating greater than 10 
percent for a left knee disability.  

Effective date

The Board notes that, once a formal claim for compensation 
has been allowed, a report of VA examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by VA, the date of receipt of such a claim is deemed to be 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital.  38 C.F.R. 
§ 3.157(b)(1).  For other reports, including reports from 
private physicians, laypersons, and state and other 
institutions, the date of receipt of such reports is 
recognized as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(2), (3).

As noted above, in December 1995, the veteran was granted 
service connection for low back strain and was awarded a 
noncompensable disability evaluation.  The veteran did not 
appeal that decision and thus it became final.  In November 
2000, the RO received a medical report from Joel S. Yudin, 
D.O., dated in October 2000.  Dr. Yudin reported that he had 
treated the veteran on September 29, 2000, and that an X-ray 
of the veteran's spine had revealed degenerative disc disease 
at L5-S1.  The RO subsequently increased the veteran's 
disability rating for his low back disability to 10 percent 
effective from September 29, 2000.  

The Board notes that the veteran contends his disability 
rating should be granted from May 16, 1995, the effective 
date of his grant for service connection for his low back 
disability.  

In this respect, the veteran contends that during a November 
1995 VA examination associated with his original claim for 
service connection, no X-ray of his back was undertaken.  The 
veteran believes that if an X-ray had been taken, it would 
have identified the degenerative changes at L5-S1.  The Board 
notes that in reviewing the November 1995 VA examination to 
which the veteran alludes, the examiner in documented the 
veteran's medical history and reported clinical findings.  
The examiner also indicated that no X-rays of the veteran's 
back were being undertaken because of the veteran's age, lack 
of neurologic findings, and the stability of his disability.

To the extent that the veteran is claiming that the failure 
to obtain an X-ray was clear and unmistakable error, and that 
the 1995 rating decision was therefore not final, this claim 
must fail.  A lapse in the duty to assist a veteran in the 
development of his claim, cannot constitute such error.  
Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001); 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The failure 
to obtain an X-ray could not be the type of grave procedural 
error that would prevent the December 1995 rating decision 
from becoming final.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  None of the factors noted in Hayre are present 
in this case.  The RO was not on notice of any existing 
evidence, and would have had no reason to order an X-ray, 
given the examiner's opinion that such was unnecessary.  The 
RO was, in fact, precluded from substituting its medical 
judgment for that of the examiner.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Therefore, the December 1995 rating 
decision became final when the veteran failed to appeal 
within one year.  38 U.S.C.A. § 7105 (West 1991).

Given the finality of the December 1995 rating decision, and 
the lack of any claim, or evidence of an increase in 
disability prior to September 29, 2000, there is no basis for 
providing an effective date earlier than September 29, 2000.  


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.  

Entitlement to an effective date prior to September 29, 2000, 
for a rating of 10 percent for a low back disability is 
denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

